On Petition to Rehear
There has been filed herein a courteous, respectful and dignified petition to rehear. After thoroughly considering this petition and the authorities therein cited, we have the matter for disposition.
To all intents and purposes the petition to rehear is simply an amplified argument on the questions heretofore so ably argued. Counsel cites some additional authorities, primarily recognized rules on statutory construction in support of this petition. We though after again con*173sidering the matter feel that the rnles we cited and relied upon in our original opinion are the applicable rules to be applied.
All that we have held in this case is that the statute under which this conviction was based (sec. 39-906, T.C.A.) was merely a statute of classification or deg'ree. Classification in law, that is, in the sense in which we here use the word, as in other branches of knowledge, is the grouping of things in speculation or practice because they agree with one another in certain particulars and differ from other things in the same particulars. Classification of crimes should be natural, not arbitrary, and should be as here made with reference to the heinousness of the crime, and not to matters disconnected therewith. The statute here referred to (sec. 39-906, T.C.A.) is such a statute, passed by the Legislature with reference to the heinousness of the crime, that is burglary with explosives. The amendment to the statute (sec. 39-904, T.C.A.) in no way affects the statute, sec. 39-906, which has particular reference to this heinous crime. This being true there could not in our judgment be any implied repeal of the heinous crime by an amendment to the statute covering a lesser crime.
After a full consideration we must overrule the petition to rehear.